887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. JACKSON, Jr., Plaintiff-Appellant,v.John D. HOUSER, Sergeant, Defendant-Appellee.
No. 89-6722.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Sept. 29, 1989.

John C. Jackson, Jr., appellant pro se.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
John C. Jackson, Jr., a Virginia inmate, brought this 42 U.S.C. Sec. 1983 action claiming that prison officials had been deliberately indifferent to his serious medical needs.  The district court ordered Jackson to pay a partial filing fee pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Jackson paid the fee;  however, due to an error in the district court clerk's office, the payment was not recorded in Jackson's action.  Unaware of this clerical error, the district court dismissed the action for failure to pay the assessed filing fee and Jackson appealed.  Because Jackson paid the assessed filing fee as ordered by the district court, the order dismissing the action is vacated and the case is remanded for further proceedings.  We grant the motion to proceed in forma pauperis on appeal.  We dispense with oral argument because the facts and legal issues are adequately presented in the material before the Court and argument would not aid the decisional process.


2
VACATED AND REMANDED.